Citation Nr: 1612027	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-44 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a July 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a Veterans Law Judge (VLJ) (other than the undersigned) remanded the matter for further development, and in a March 2014 decision, denied the claim.

The Veteran appealed the March 2014 Board decision to the Court, resulting in a November 2014 Joint Motion for Remand (JMR) by the parties, in which the parties agreed that VA examinations of record were inadequate.  A November 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  In April 2015, another VLJ remanded the matter for a new VA examination.  The matter is now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

It is not in dispute that the Veteran had "brown water" service on the inland waterways of Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange.  What must be resolved is whether he has a heart disability that is listed as one that may be presumed to be related to such exposure, specifically an ischemic heart disease (which includes coronary artery disease).

On June 2015 VA examination, the Veteran asserted that in 2005 and April 2015 he had stents placed in his heart at Scripps Mercy hospital.  He stated that, following the April 2015 surgery, he received in-patient care at a rehabilitation center, from which he was only recently released.  Records of this private treatment are not associated with the record.  As was noted by the VA examiner, other medical records indicating a medical history of coronary artery disease (CAD) are based on the Veteran's self-provided history.  

The private treatment records identified are critical evidence in this matter; they would be dispositive as confirmation of a diagnosis of CAD, an ischemic heart disease, would establish entitlement to service connection for the disability at issue on a presumptive basis under 38 C.F.R. § 3.309(e).   In October 2015, the AOJ prepared a formal finding of unavailability of the Scripps Mercy records based on the Veteran's failure to return a signed release to obtain such records.  However, the June 2015 examination report notes that the Veteran was assisted in completing and faxing a release form at that time, i.e., he may not have returned an additional signed release because he believed he had already provided one.  There is no evidence that VA made additional attempts to acquire the Veteran's private treatment records from Scripps Mercy, or that any attempt was made to obtain treatment records from the rehabilitation center.  

The identified private records are essential to resolving the matter on appeal, and remand to secure them is required.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide releases for VA to obtain all outstanding records of private treatment he has received for CAD, to specifically include treatment from Scripps Mercy hospital in 2005 and April 2015 and a rehabilitation center in 2015.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., an examination, if such is deemed necessary), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

